    Case 2:16-cv-00980-DN Document 152 Filed 09/30/20 PageID.4120 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


    CARD LIMITED, LLC, a Utah Limited                     MEMORANDUM DECISION AND
    Liability Company,                                    ORDER DISMISSING WITHOUT
                                                          PREJUDICE COUNTERCLAIMANT
                           Plaintiff,                     METABANK’S [30] COUNTERCLAIM
    v.                                                    AGAINST COUNTERCLAIM
                                                          DEFENDANT CARD LIMITED ON THE
    METABANK, dba META PAYMENT                            BASIS OF MOOTNESS
    SYSTEMS, National Banking Association,
                                                          Case No. 2:16-cv-00980
                           Defendant and
                           Counterclaimant,               District Judge David Nuffer

    v.

    CARD LIMITED, LLC, a Utah Limited
    Liability Company,

                           Counterclaim
                           Defendant.



            A previous memorandum decision and order (“Previous Order”) 1 in this case granted

Defendant MetaBank’s (“MetaBank”) for Summary Judgment and dismissed—with prejudice—

Plaintiff Card Limited’s (“Card Limited”) Amended Complaint. 2 That previous order also

identified a potential concern with MetaBank’s remaining counterclaim in this case. 3




1
 Sealed Memorandum Decision and Order Granting Defendant’s [88] Motion for Summary Judgment; Finding
Moot the Remaining Requests for Relief in Defendant’s [88] Motion, Plaintiffs’ [93] Motion For Partial Summary
Judgment and Defendant’s [89] Motion to Exclude Expert Opinions and Testimony; Providing Notice Under
Federal Rule Of Civil Procedure 56(F) Regarding Potential Summary Judgment on MetaBank’s [30] Counterclaim
and Requiring Responsive Briefing; and Vacating Final Pretrial and Trial Dates, docket no. 146, filed under seal
August 7, 2019.
2
    Id. at 13.
3
    Id. at 11.
    Case 2:16-cv-00980-DN Document 152 Filed 09/30/20 PageID.4121 Page 2 of 3




            MetaBank’s remaining counterclaim seeks declaratory judgment that it is the “exclusive

owner” owner of any funds that remain in the operating accounts used in association with the

prepaid debit card program that is at issue in this case. 4 But the previous order recognized that

neither party can claim ownership to these funds because both parties acknowledged that these

remaining funds “are likely subject to the claims of consumers, the duty of escheatment, and

subject to state laws of unclaimed property.” 5 Because of this issue, the court ordered responsive

briefing from the parties. 6

            In its responsive brief, MetaBank agreed that its counterclaim should be dismissed

without prejudice on grounds of mootness because the previous order acknowledged the parties’

concession regarding the status of the ownership of funds remaining in the operating accounts. 7

But in its responsive brief, Card Limited raised an entirely new issue: that under a 2015

Indemnification Agreement between MetaBank and Card Limited, Card Limited assumed

responsibility for handling all unclaimed property and escheatment processes related to the

prepaid debit card programs it was managing. 8 Because Card Limited is the party responsible for

the Escheatment Processes, Card Limited asserts that all funds remaining in the operating

accounts should be remitted to Card Limited for appropriate distribution. 9

            Although it is concerning that Card Limited would raise this new issue after its own

complaint has been dismissed (especially because Card Limited is once again seeking


4
    Answer to Amendment Complaint and Counterclaim at 12, docket no. 30, filed September 13, 2017.
5
    Previous Order at 10-11.
6
    Id. at 13.
7
 Defendant’s Brief Regarding Disposition of Declaratory Judgment Action Counterclaim at 2, docket no 147, filed
August 21, 2019.
8
 Plaintiff’s Response Brief Re Disposition of Declaratory Judgment Counterclaim and Request for Evidentiary
Hearing at 3, docket no. 148, filed September 3, 2019.
9
    Id. at 4.



                                                                                                                  2
     Case 2:16-cv-00980-DN Document 152 Filed 09/30/20 PageID.4122 Page 3 of 3




entitlement to funds in the operating accounts), because MetaBank has acknowledged that its

counterclaim is moot, there is no longer subject matter jurisdiction over the case. “[B]ecause the

existence of a live case or controversy is a constitutional prerequisite to federal court

jurisdiction[,]” no subject matter jurisdiction exists over claims that are moot 10. “Without a live,

concrete controversy,” there is no “jurisdiction to consider claims no matter how meritorious.” 11

And in the absence of subject matter jurisdiction a case must be dismissed without prejudice. 12

           MetaBank’s counterclaim is therefore dismissed without prejudice as moot and the case

will be closed.

                                                       ORDER

           IT IS HEREBY ORDERED that Counterclaimant MetaBank’s Counterclaim 13 is MOOT

and is DISMISSED WITHOUT PREJUDICE.

           The clerk is directed to close the case.

           Signed September 29, 2020.

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Nuffer
                                                        United States District Judge




10
  Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1109 (10th Cir.2010) (quoting Disability
Law Ctr. v. Millcreek Health Ctr., 428 F.3d 992, 996 (10th Cir.2005)).
11
     Id. (quoting Habecker v. Town of Estes Park, 518 F.3d 1217, 1223 (10th Cir.2008)).
12
     Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006).
13
     Answer to Amendment Complaint and Counterclaim, docket no. 30, filed September 13, 2017.



                                                                                                                3
